Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Gary Gron on July 29, 2021.
The application has been amended as follows: 
In claim 1, line 7:
After “to”, add -- the --. 
In claim 1, line 19:
After the first occurrence “first”, add -- cam --.
In claim 10, last line:
Replace “twine” with -- twines --.
In claim 13, line 8:
After “to”, add -- the --. 
In claim 13, line 20:
After “first”, add -- cam --.
Allowable Subject Matter
Claims 1-4, 6-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
For the reason noted in Applicant’s responses, claims 1-4, 6-16, and 18-20 are deemed allowable over the prior art of record.  
wherein the billhook assembly comprises a cam surface, and wherein the billhook is provided with a cam follower in contact with the cam surface, wherein the cam surface is provided with a first cam and a second cam configured for pushing the upper lip away from the lower lip, in the first angular range and in the second angular range, respectively, during the first full rotation and during the second full rotation, in combination with the rest of the claimed limitations.
Claim 13 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a baler comprising:…wherein, for each of the plurality of knotter systems, the billhook assembly comprises a cam surface, and wherein the billhook is provided with a cam follower in contact with the cam surface, wherein the cam surface is provided with a first cam and a second cam configured for pushing the upper lip away from the lower lip, in the first angular range and in the second angular range, respectively, during the first full rotation and during the second full rotation, in combination with the rest of the claimed limitations.
US 2015/0272011 to Demon is the closest reference to the instant invention. But Demon does not disclose first and second cams configured for pushing the upper lip away from the lower lip of the bill hook assembly during two different angular segments as claimed. Such arrangement allows for a more flexible and responsive actuation of the billhook assembly to more efficiently process the bales. Therefore, it is concluded by the Examiner that claims 1-4, 6-16, and 18-20 are allowable over the prior art of record.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        July 30, 2021